

Exhibit 10.14
Thomas Lillelund
Hand Delivered










Date: 11 March 2013


Dear Thomas,
Amendment to Terms and Conditions of Employment


I am pleased to confirm the following amendments to your current terms and
conditions of employment which will become effective from 1st April 2013 on the
condition that this letter is signed and returned to Human Resources.




Bonus Potential:         70%




All other terms and conditions remain the same.


Please sign both copies and return one copy of the letter to the HR department
retaining the second copy for your records. Please note this letter must be
signed and returned to the HR department before these changes can be made.


I wish you all the best. If you have any questions, please contact me.


Yours sincerely,


/s/ Justine Mitchell




Justine Mitchell
Human Resources Assistant




I, Thomas Lillelund, agree to be employed on the above terms and conditions.








Signed: /s/ Thomas Lillelund             Date: 31/03/2013
Employee





